Citation Nr: 1735187	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for epilepsy.

3. Entitlement to service connection for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter for further evidentiary development in February 2016.

The issues of entitlement to service connection for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence is against a finding that the Veteran's currently epilepsy had its onset in service or is otherwise related to active duty; epilepsy was not exhibited within the first post-service year and symptoms of epilepsy have not been continuous since service separation.

2. The competent and probative evidence is against a finding that the Veteran's currently diagnosed hypertension had its onset in service or is otherwise related to active duty; hypertension was not exhibited within the first post-service year and symptoms of hypertension have not been continuous since service separation.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for epilepsy are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran believes he is entitled to service connection for hypertension and epilepsy. For the following reasons, the Board finds service connection for hypertension and epilepsy not warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A review of the facts reveals the following:

When the Veteran entered service, the Veteran's blood pressure read as 138/86, and his EKG was normal. Several weeks later, the Veteran was assessed by the cardiology department for a heart murmur found on his examination. The Veteran's EKG was again normal, but examination revealed a faint, early, and short systolic murmur less than grade one.

In October 1969, the Veteran was seen for chest pain and was given muscle relaxant and did not receive a diagnosis.

In March 1971, examination revealed a normal heart, and the Veteran was not suffering from a heart murmur.

The first mention of hypertension in the Veteran's medical records was in April 1997.

In the mid-1990s, the Veteran began suffering from seizures. In June 1998, the Veteran was referred to a neurologist who determined the Veteran's seizures were idiopathic in etiology.

In July 2012, the Veteran filed for entitlement to service connection for epilepsy and hypertension. He stated that he developed a seizure disorder following a hit to the head while on a fire mission. He believed he developed hypertension because he was forced to eat pork for two years while in service.

In January 2017, the Veteran underwent a Compensation & Pension (C&P) for epilepsy. 

Concerning the history of the disease, the Veteran informed the examiner he believed his epilepsy started when he received a head injury, and lost consciousness thereafter, in service. In the 1990s, his doctor prescribed an anti-seizure medication for him. The Veteran still suffers from seizures, he believes, once every three or four months-the Veteran will wake up in the morning not remembering his activities of the previous day, and he believes such behavior connotes a seizure.

Upon examination of the Veteran's medical records, the examiner determined the Veteran had suffered from only one seizure witnessed by an individual. The examiner did not diagnose the Veteran with epilepsy. 

The examiner concluded the Veteran's one seizure was less likely incurred in or caused by his service. To begin with, the Veteran's service treatment records indicated no seizures, as well as no chronic or ongoing neurological issues. The Veteran's first seizure was not reported until the mid-1990s, more than 20 years after the Veteran exited service. After the Veteran's first seizure, he was medically assessed, and no etiology was found for his seizure. After the Veteran was placed on medication, he did not suffer from any seizures until the one witnessed seizure in 2016, which the examiner believes was due to his stroke. The examiner concluded there was simply no objective medical evidence that the Veteran's hit to the head in service could cause seizures to occur more than 20 years later, and objective evidence tending to show a relationship between his current condition and service, it was less likely than not that his seizure was related to his time in service.

That same month, the Veteran underwent a C&P examination in which he was diagnosed with hypertension. Concerning the history of the disease, the Veteran explained that he was diagnosed with hypertension one year following service.

The examiner concluded the Veteran's hypertension did not begin in and was not related to the Veteran's time in service. First, the examiner began, the Veteran's first diagnosis of hypertension was in 1997, and there was simply no objective evidence of a diagnosis in service or within two years of service. Although the Veteran suffered from a heart murmur upon entering service, there is no pathophysiologic basis for a cause and effect relationship between a heart murmur and hypertension. Moreover, the Veteran's separation examination was silent for hypertension. The intervening years between the Veteran's exit from service and his first hypertension diagnosis, as well as lack of actions in service that would later cause hypertension, made it less likely than not that the Veteran's current hypertension was related to service.

Applying the Veteran's facts to the law, and as a preliminary matter, the Board finds that the record on appeal establishes that hypertension and epilepsy were not present during the Veteran's active duty or manifested to a compensable degree within the first post-service year.

The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.

The Board affords great probative weight to the Veteran's STRs, particularly the examination reports: there is simply no diagnosis of hypertension or documentation of seizures suffered in service.  They are probative both as to the Veteran's subjective reports and their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Hypertension and epilepsy are not shown again in the record until the mid-1990s. While the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

Moreover, the record lacks competent and probative evidence of a nexus between the current conditions and service.

The Board assigns the January 2017 VA opinions great probative weight.  In arriving at the negative conclusions, the examiners examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs and the lay statements provided, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A layperson, such as the Veteran, is competent to report observable symptoms, such as pain or seizures.  However, the question of whether his current conditions are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).   Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning an ankle disability, he is not competent to comment on the etiology of his current ankle disabilities.  The Board understands the Veteran's claims that his in-service hit to the head caused his seizures, and that eating a lot of meat in service caused hypertension. There is, however, no specific medical evidence to support the Veteran's contentions. Unfortunately the competent evidence outweighs the unsubstantiated lay reports regarding etiology.

In addition, there is no medical evidence that hypertension or seizures was manifested (to any degree) during the first post-service year.  As stated previously the first medical evidence of either condition is not until the mid-1990s, more than 20 years after the Veteran's service discharge.  Accordingly, the legal authority governing presumptive service connection for hypertension or epilepsy as a chronic disease is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


ORDER


Service connection for hypertension is denied.

Service connection for epilepsy is denied.  


REMAND

The Veteran believes that he is entitled to service connection for TDIU. For the following reasons, a remand is required before adjudication.

The Board notes that the Veteran is currently pursuing appeals concerning the effective date and rate of disability for his service-connected PTSD and bilateral hearing loss. Accordingly, the Veteran's claim for TDIU should not be adjudicated as it is inextricably intertwined with his pending claim for rate of disability for PTSD and hearing loss, which are "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU. 

After adjudication of the Veteran's pending appeals, adjudicate the Veteran's TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


